Name: Commission Regulation (EEC) No 2963/81 of 15 October 1981 amending Regulation (EEC) No 818/80 laying down protective measures applicable to imports of cultivated mushrooms in brine
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 297/ 14 Official Journal of the European Communities 16. 10 . 81 COMMISSION REGULATION (EEC) No 2963/81 of 15 October 1981 amending Regulation (EEC) No 818/80 laying down protective measures applicable to imports of cultivated mushrooms in brine Whereas the short period thus made available to importers meant that some of them were unable to make their applications in time ; whereas, however, applications should be accepted for goods which were actually en route on 20 August and, accordingly, the date 27 August should therefore be amended, HAS ADOPTED THIS REGULATION : Article 7 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organiza ­ tion of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 1118 /81 (2), and in particular Article 14 (2) thereof, Whereas Article 6 of Commission Regulation (EEC) No 818 /80 (3), as amended by Regulation (EEC) No 2390/81 (4), lays down that / applications for import licences for goods en route to the Community on 20 August 1981 are to be submitted not later than 27 August 1981 ; Whereas the said Regulation was published on 20 August 1981 ; The first indent of Article 6 ( 1 ) of Regulation (EEC) No 818 /80 is hereby amended to read as follows : '  submits an application not later than 3 September 1981 '. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 October 1981 . For the Commission Poul DALSAGER Member of the Commission ( ¢) OJ No L 73, 21 . 3 . 1977, p . 1 . (2 ) OJ No L 118 , 30 . 4 . 1981 , p . 10 . ( 3 ) OJ No L 89 , 2 . 4 . 1980, p . 5 . 4 OJ No L 234, 20 . 8 . 1981 , p . 15 .